DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-3 and 7-9 in the reply filed on September 22, 2022 is acknowledged.
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 22, 2022.

Status of Claims
	Claims 1-3 and 7-9 are examined in this office action of which claims 4-6 are withdrawn as directed to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for metals, alloys and oxides thereof listed in paragraphs [0029-0031] of the specification, does not reasonably provide enablement for all things that are valuable, tangible, and worth collecting and reusing. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:   
(A) The breadth of the claims;   
(B) The nature of the invention;   
(C) The state of the prior art;   
(D) The level of one of ordinary skill;   
(E) The level of predictability in the art;   
(F) The amount of direction provided by the inventor;   
(G) The existence of working examples; and   
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 

The broadest reasonable interpretation of claim 1-3 and 7-9 encompasses all elements and all materials as all things have value of some sort. The specification discloses sufficient information for one of ordinary skill in the art to perform the laser removal of a valuables containing member when the valuables are the metals, alloys, and oxides thereof listed in paragraphs [0029-0031] of the specification.  However, the specification does not provide direction on how to recover all valuables including all elements and materials. Specifically, applicant provides no direction on how to collect valuables that would be transformed by the laser irradiation such as paper that would be transformed into ash or plastics that polymerize when exposed to laser light. At the time of filing, the state of the art was such that laser ablation to remove solids from the surface of a material is known.  Thus, the disclosed metals, alloys, and oxides thereof listed in paragraphs [0029-0031] of the specification does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claims as persons of ordinary skill would have to experiment in innumerable ways to recover materials that are transformed by laser irradiation such as paper or plastics which polymerize. 

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for use of liquids that laser light can be transmitted through, does not reasonably provide enablement for all liquids as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:   
(A) The breadth of the claims;   
(B) The nature of the invention;   
(C) The state of the prior art;   
(D) The level of one of ordinary skill;   
(E) The level of predictability in the art;   
(F) The amount of direction provided by the inventor;   
(G) The existence of working examples; and   
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 

The broadest reasonable interpretation of claim 1-3 and 7-9 encompasses all types of liquid. The specification discloses sufficient information for one of ordinary skill in the art to perform the laser removal of a valuables containing member when the liquid is such that laser light can be transmitted through such as water.  However, the specification does not provide direction on how to use all liquids to carry out this valuables recovering method. Specifically liquids which reflect or do not otherwise transmit laser light would not work with the claimed method. At the time of filing, the state of the art was such that laser ablation to remove solids from the surface of a material using a fluid though which laser light can pass such as water is known.  Thus, the disclosed liquid which transmits light does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claims as persons of ordinary skill would have to experiment with innumerable different liquids to determine which liquids would be capable of transmitting laser light as well as capturing the valuables-containing member.

Duplicate Claims
Applicant is advised that should claims 1-3 be found allowable, claims 7-9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In the instant case, claim 1 is a “method for recovering valuables” while claim 7 is a “method for producing valuables” and recovering a valuable is a way of producing a valuable, there is no difference in the scope of these preambles to the independent claims. As the rest of claims 1 and 7 are identical and the dependent claims 2&8 and 3&9 are also identical, there is no difference in scope between the claims and therefore claims 7-9 would be substantial duplicates of claims 1-3. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007-029973 A (as cited on IDS filed 1/6/22 with provided English machine translation) of Aso.
As to claims 1 and 7, Aso relates to an apparatus for laser beam machining where the apparatus can prevent the re-sticking of debris on the surface of a workpiece (Aso, abstract). Aso discloses where the object to be treated has a transparent resin layer such as a transparent conductive film formed on a glass substrate (Aso, paragraph [0024]) and Aso discloses performing laser irradiation on ITO film pieces such as rare metals which can be collected and recycled (Aso, paragraph [0022]), meeting the limitation of a treatment object including a valuables-containing member on or above a surface of a base material as a film is on the surface of a substrate and rare metals are valuable as they are collected and recycled. Aso discloses where liquid is applied between the lens and the resin layer of the substrate the part is held by surface tension in the immersed state (Aso, paragraph [0026]; see Figs 1-4 and 6 where the part 24 and 51 is immersed in fluid) meeting the limitation of immersing the treatment object in a liquid as the valuables-containing member, the resin or film in this case, is disposed in the liquid. 
Aso discloses laser irradiating the surface of the object to be processed through this immersed liquid, the generated debris is suspended in the liquid, and the debris is washed away together with the liquid after the processing is completed (Aso, paragraph [0013-0014]; see also Figs. 1-4 which show the laser irradiating through the liquid), meeting the limitation of laser irradiation the valuables-containing member and removing the valuables containing member (debris) and colleting it into the liquid. 
Aso discloses where ITO film pieces such as rare metals can be collected and recycled (Aso, paragraph [0033]), meeting the limitation of recovering the removed valuables-containing member from the liquid.

As to claims 2 and 8, Aso discloses where the liquid supply port is provided with a flow rate pump having a flow rate adjusting function and this maintains the continuous operation of the liquid immersion part by the liquid immersion circulation (Aso, paragraph [0027]; see also Figs 3-4 and 6), meeting the limitation of flowing the liquid in the collection step.

As to claims 3 and 9, as Aso does not disclose any damage of the base material from the laser irradiation and collection of material, this meets the claim limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733